DETAILED ACTION

Response to Arguments
Applicant's arguments filed 5/9/22 in regard to claim 1 have been fully considered and are persuasive in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the objections to claim 1 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejection of claims 1-10 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejection of claims 1-10 under 35 USC 103 set forth in the prior Office action.  Therefore, the rejection is withdrawn.

Claim Objections
Claim 18 is objected to because of the following informalities:  “the first cap having” should be “the first cap has”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “the second cap having” should be “the second cap has”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, 14, 16, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that a third flow passage is in fluid communication with a third portion of the second branching part and a fourth flow passage is in fluid communication with a fourth portion of the second branching part.  However, the claims elements “third portion of the second branching part” and “fourth portion of the second branching part” lack antecedent basis.  While first and second portion of the first branching part have been recited in the claims, first and second portions of the second branching part have not been recited.  It is assumed that the third portion of the second branching part should be “first portion of the second branching part” and the fourth portion of the second branching part should be “second portion of the second branching part.”  Applicant is advised that further recitations in the claim of the third and fourth portions of the second branching part require correction as well.
In claim 8 the limitation that the flow passages have substantially a same capacity is understood to mean that they have the same fluid capacity, as similarly recited in claim 7.
Claims 11, 16, and 21 state that an inner surface of one of the first and second cap components has first and second steps.  However, the first cap component is not disclosed to have steps (see para. 65).  It is understood that the invention is limited to steps only on the second cap component, and the claims are interpreted accordingly.  The claims also state that the steps surround one or more of the first, second, third, and fourth discharge ports.  However, the second discharge port is the only port disclosed to have steps surrounding it (see para. 65).  It is understood that the invention is limited to steps only surrounding the second discharge port, and the claims are interpreted accordingly.
Claim 14 recites a position in which the fluid ejected is disposed.  However, ejected fluid is not disposed in a particular location due to its flow within the cap component.  The claim is interpreted as follows, which is consistent with the similarly-recited subject matter of claim 5.
The cleaning tool according to claim 13, wherein, when the cap is attached to the distal end portion of the insertion device, 
Claim 19 recites a position in which the fluid ejected is disposed.  However, ejected fluid is not disposed in a particular location due to its flow within the cap component.  The claim is interpreted as follows, which is consistent with the similarly-recited subject matter of claim 5.
The cleaning tool according to claim 17, wherein 
Remaining claims are rejected due to their dependency on a rejected claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016059919A1 by Yamaya (citations are to English translation published as U.S. Patent Application Publication 20170182520) in view of WO2016059921A1 by Yamaya (hereinafter “Yamaya ‘921”; citations are to English translation published as U.S. Patent Application Publication 20170181612) and JPS565630A by Tawara.
As to claim 12, Yamaya teaches a cleaning tool for insertion device comprising a fluid supply conduit 49 (fig. 5) in fluid communication with a first discharge port 42a and a second discharge port 42b (fig. 9A), a cap component 42 attachable to and detachable from the distal end portion of the insertion device, the discharge ports being provided in the cap component, wherein fluid ejected from the discharge ports impinge on the distal end portion from different directions (fig. 9A).
Yamaya does not teach a second fluid supply conduit with the second discharge port.  However, one of ordinary skill in the art would have recognized as obvious to modify Yamaya to have an additional fluid supply conduit.  Yamaya ‘921 teaches a cleaning tool for an insertion device with first and second fluid supply conduits 43, 44 (fig. 4).  Yamaya ‘921 teaches that by having multiple fluid supply conduits a three-way cock can be used to switch washing fluid flow between discharge ports at any desired distribution (para. 52).  One of ordinary skill in the art would have therefore been motivated to modify the tool of Yamaya to have first and second fluid supply conduits for the benefit of allowing selectable fluid distribution among the ports, as taught by Yamaya ‘921.  Additionally, it has been held that a duplication of parts (here, fluid supply conduits) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).  Additional fluid supply conduits would have produced the expected result of increased fluid delivery volume and spray coverage.
Yamaya does not teach that its cap component is a first cap component and a second cap component, each having the respective discharge ports.  However, one of ordinary skill in the art would have recognized as obvious to have first and second cap components.  Tawara teaches a cleaning tool for an insertion device with first and second cap components 2a, 2b movable relative to each other (fig. 2).  Tawara teaches that having two cap components allows for a liquid-tight cleaning chamber (ll. 20-26) and also allows for a wiping member (ll. 41-43) to slide along the insertion device for easy washing of filth (ll. 54-60).  One of ordinary skill in the art would have been motivated to modify the cap component of Yamaya to have first and second cap components to realize the benefits taught by Tawara.  One of ordinary skill in the art would have further recognized as obvious to configure each cap component with discharge ports in order to provide fluid flow from multiple locations and angles to generate an advantageous complex water flow (see Yamaya, para. 66).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 13, Yamaya teaches that the discharging directions of fluid from the discharge ports may be skewed with respect to each other (para. 66, fluid may be ejected at different angles).
As to claim 14, Yamaya teaches a discharge port 42a closer to the distal end of an insertion device than discharge port 42b (fig. 9A) when the cap component is attached to the insertion device.
As to claim 15, Tawara teaches that its first and second cap components are attachable to and detachable from each other (fig. 2).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JPS565630A by Tawara in view of WO2016059919A1 by Yamaya (citations are to English translation published as U.S. Patent Application Publication 20170182520).
As to claim 17, Tawara teaches a cleaning tool comprising first and second cap components 2a, 2b configured to attach and detach from each other and define a space when attached, the first cap having a discharge port (fig. 2).
Tawara does not teach that the second cap has a discharge port and that the ports oppose each other across the space.  However, one of ordinary skill in the art would have recognized as obvious to configure each cap component with discharge ports in order to provide fluid flow from multiple locations and angles to generate an advantageous complex water flow (see Yamaya, para. 66).  One of ordinary skill in the art would have been motivated to modify the cleaning tool of Tawara to realize this benefit taught by Yamaya.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 18, Tawara, as modified above to have two discharge ports, does not teach third and fourth discharge ports with ports that face each other across the space.  However, one of ordinary skill in the art would have recognized as obvious to provide additional discharge ports.  It has been held that a duplication of parts (here, fluid supply conduits) has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B)).  Additional fluid supply conduits would have produced the expected result of increased fluid delivery volume and spray coverage.
Furthermore, Yamaya teaches that more ports may be provided to discharge fluid from multiple directions, such as at different angle or in parallel, to generate an advantageous complex water flow (paras. 65-66).  One of ordinary skill in the art would have recognized as obvious to have additional discharge ports on respective caps, the ports respectively facing each other, in order to generate a complex water flow for enhanced cleaning, as suggested by Yamaya.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 19, Yamaya teaches a discharge port 42a closer to the distal end of an insertion device than discharge port 42b (fig. 9A); one of ordinary skill in the art would have recognized as obvious to have a port at a distal end of the cap to provide coverage to a distal end of an insertion device, as depicted by Yamaya.
As to claim 20, Tawara teaches that its first and second cap components are attachable to and detachable from each other (fig. 2).

Allowable Subject Matter
Claims 1-5 and 7-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711